Madsen, J.
(dissenting) — Without sufficient constitutional justification, the majority strikes down a legitimate law enforcement tool that many cities across the country have adopted to combat crimes committed by and against juveniles. Unlike the majority, I would hold that the city of Sumner’s (City) juvenile curfew ordinance, with its numerous exemptions, provides clear guidance as to what conduct is prohibited and is narrowly tailored to meet the City’s compelling interests. Because I would reject petitioner’s constitutional challenges, I dissent.
I. FACTS
Mr. Thomas Walsh was found to have committed two infractions of the parental responsibility provision of the City’s juvenile curfew ordinance and was fined for each infraction. The ordinance provides that it is unlawful for any unemancipated juvenile under the age of 18 years to remain in any public place or establishment within the City between 11:00 p.m. Sunday through Thursday until 5:00 a.m. of the next day, and between 12:01 a.m. and 5:00 a.m. of other days (plus holidays and nonschool days). Sumner Municipal Code (SMC) 9.28.010(A), (E); .020(A). A violation is an infraction subject to increasing fines for successive violations, $50 to $200. SMC 9.28.020(C). Under the parental responsibility provision, a parent violates the ordinance if *510he or she permits or knowingly allows the juvenile to remain in a public place or establishment within the City during curfew hours. SMC 9.28.030(A). Again, a violation is an infraction subjecting the parent to increasing fines, $100 to $500. SMC 9.28.030(C). For both the juvenile and the parent, it is a complete defense if the juvenile’s actions fall within exemptions listed in SMC 9.28.040, which, at the time relevant to this case, provided:
The provisions of this chapter shall not apply to the following situations:
A. At any time, if the juvenile is accompanied by his or her parent, legal guardian or other responsible person who is over the age of 21 and approved by the juvenile’s parent, guardian, custodian or other adult person having custody or control of the juvenile to accompany said juvenile.
B. If the juvenile is on an errand as directed by his or her parent, guardian, custodian or other adult person having custody or control of the juvenile.
C. If the juvenile is legally employed, for the period one-half hour before to one-half hour after work, while going directly between his or her home and place of employment. This exception shall also apply if the juvenile is in a public place during curfew hours in the course of his or her employment.
D. The juvenile is within one block of his or her residence.
E. If the juvenile is coming directly home from an adult organized/supervised activity or place of public entertainment, such as a movie, play or sporting event. This exception will apply for one-half hour after the completion of such event.
F. If the juvenile is on an emergency errand directed or permitted by his or her parent, guardian, custodian or other adult person having custody or control of the juvenile.
G. If the juvenile is traveling by direct routes to or from an event sponsored by an accredited educational institution.
H. If the juvenile is in a motor vehicle and engaged in interstate travel with the consent of a parent, guardian, *511custodial or other adult person having custody or control of the juvenile through the state of Washington.[15]
In this case, Mr. Walsh maintained his son was on an errand within the meaning of SMC 9.28.040(B). The trial court rejected this defense, instead finding that the evidence showed violations of the ordinance. (The factual circumstances underlying each infraction are described below.)
Mr. Walsh raises several constitutional challenges in his petition for discretionary review. The majority addresses only one: that the ordinance is unconstitutionally vague.
II. ANALYSIS
A. Vagueness
SMC 9.28.030(A) provides that it is “unlawful for the parent, guardian or other adult person having custody or control of any juvenile to permit or knowingly allow such juvenile to remain in any public place or on the premises of any establishment within the city of Sumner during curfew hours.” (Emphasis added.) This parental responsibility provision hinges on SMC 9.28.020(A), which makes it “unlawful for any juvenile to remain in any public place or establishment within the city of Sumner during curfew hours.” (Emphasis added.) “Remain” is defined as “to linger or stay.” SMC 9.28.010(H). Mr. Walsh contends the term “remain” is unconstitutionally vague.
The due process clause of the fourteenth amendment to the United States Constitution requires that a state law provide citizens fair warning of what conduct is proscribed. City of Spokane v. Douglass, 115 Wn.2d 171, 178, 795 P.2d 693 (1990).
*512[A]n ordinance is unconstitutionally vague if a challenger demonstrates, beyond a reasonable doubt, either (1) that the ordinance does not define the criminal offense with sufficient definiteness that ordinary people can understand what conduct is proscribed, or (2) that the ordinance does not provide ascertainable standards of guilt to protect against arbitrary enforcement.
Douglass, 115 Wn.2d at 178 (citing Kolender v. Lawson, 461 U.S. 352, 357, 103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983)). “ ‘An[y] ordinance is unconstitutional when it forbids conduct in terms so vague that persons of common intelligence must guess at its meaning and differ as to its application.’ ” Postema v. Pollution Control Hearings Bd., 142 Wn.2d 68, 114, 11 P.3d 726 (2000) (quoting Burien Bark Supply v. King County, 106 Wn.2d 868, 871, 725 P.2d 994 (1986)). “ ‘[V]agueness in the constitutional sense is not mere uncertainty [;]’ [rather, v]agueness in the constitutional sense means that persons of ordinary intelligence are obliged to guess as to what conduct the ordinance proscribes.” Douglass, 115 Wn.2d at 179 (citation and footnote omitted) (quoting State v. Smith, 111 Wn.2d 1, 10, 759 P.2d 372 (1988)). The void for vagueness doctrine
“is not a principle designed to convert into a constitutional dilemma the practical difficulties in drawing criminal statutes both general enough to take into account a variety of human conduct and sufficiently specific to provide fair warning that certain kinds of conduct are prohibited.”
Douglass, 115 Wn.2d at 179 (quoting Colten v. Kentucky, 407 U.S. 104, 110, 92 S. Ct. 1953, 32 L. Ed. 2d 584 (1972)); see Schleifer v. City of Charlottesville, 159 F.3d 843, 853 (4th Cir. 1998) (same).
Where the challenge is that an ordinance is facially invalid on vagueness grounds, the court must determine whether the ordinance implicates constitutionally protected conduct. If it does not, a court “should uphold the challenge only if the enactment is impermissibly vague in all of its applications.” Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494-95,102 S. Ct. 1186, *51371 L. Ed. 2d 362 (1982). If the challenger’s conduct is clearly proscribed, however, the challenger cannot complain that the enactment is vague as applied to the conduct of others. Id. at 495; Parker v. Levy, 417 U.S. 733, 756, 94 S. Ct. 2547, 41 L. Ed. 2d 439 (1974); Haley v. Med. Disciplinary Bd., 117 Wn.2d 720, 740, 818 P.2d 1062 (1991). Accordingly, such challenges are examined in light of the facts of the case. Vill. of Hoffman Estates, 455 U.S. at 495 n.7; see Douglass, 115 Wn.2d at 181-82, 182 n.8.
However, a successful facial challenge may be brought where an ordinance is not vague in all of its applications if it “reaches ‘a substantial amount of constitutionally protected conduct.’ ” Kolender, 461 U.S. at 358 n.8 (quoting Vill. of Hoffman Estates, 455 U.S. at 494); Nunez v. City of San Diego, 114 F.3d 935, 940 (9th Cir. 1997). There are several reasons why a different analysis is appropriate where the challenged laws regulate fundamental constitutional rights such as the freedoms of speech, assembly or association: First, to the extent a law is vague and relates to fundamental constitutional rights, it might have a chilling effect on important constitutional activities; second, the discretion to selectively enforce a vague law is most dangerous when the law regulates a fundamental right such as speech or travel; and third, the First Amendment needs “breathing space” and accordingly acceptable government regulation must be drawn with “narrow specificity.” 4 Ronald D. Rotunda & John E. Nowak, Treatise on Constitutional Law § 20.9 (3d ed. 2002) (quoting NAACP v. Button, 371 U.S. 415, 433, 83 S. Ct. 328, 9 L. Ed. 2d 405 (1963)).
In this case, aside from his vagueness challenge, Mr. Walsh’s constitutional challenges are that the ordinance violates both a juvenile’s fundamental right to move about in public places and a parent’s fundamental right to rear children as the parent sees fit. As explained below, some courts have agreed, or assumed for purposes of analysis, that juvenile curfew laws implicate a fundamental constitutional right to move about, a conclusion I will assume is correct for the purpose of analyzing this case. With this *514assumption, it follows that a facial vagueness challenge is appropriate. See, e.g., Nunez, 114 F.3d at 940.
The majority quotes some dictionary definitions of the words used in the ordinance to define “remain,” i.e., “to linger or stay,” SMC 9.28.010(H). Majority at 499.16 It then concludes that the term “remain” does not provide sufficient guidance as to the prohibited conduct or to prevent arbitrary enforcement, hypothesizing whether a juvenile could, during curfew hours, lawfully stop to tie a shoe or purchase gas.
Unfortunately, the majority’s analysis is too constricted. This court has often noted that “[s]ome measure of vagueness is inherent in the use of language.” Haley, 117 Wn.2d at 740. “[T]he Constitution does not require ‘unattainable feats of statutory clarity.’ ” Hutchins v. Dist. of Columbia, 188 F.3d 531, 546 (D.C. Cir. 1999) (quoting United States v. Maude, 481 F.2d 1062, 1068 (D.C. Cir. 1973)). “impossible standards of specificity” are not required. Douglass, 115 Wn.2d at 179. “Condemned to the use of words, we can never expect mathematical certainty from our language.” Grayned v. City of Rockford, 408 U.S. 104, 110, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972). Finally, words in an ordinance should not be “examined in a vacuum.” See Douglass, 115 Wn.2d at 180. Instead, the context of the entire enactment must be considered in assessing a void for vagueness challenge. Id. (citing City of Seattle v. Huff, 111 Wn.2d 923, 929, 767 P.2d 572 (1989)).
Initially, the word “remain” as defined appears clear enough, even without regard to the rest of the ordinance. “Stay” has the common meaning of “to remain somewhere . . . rather than proceed or leave . . . .” Webster’s Third New International Dictionary 2231 (1993). This conveys the idea that the meaning of “remain” is opposed to proceeding or leaving, rendering “remain” a readily under*515stood term. “Linger” means, among other things, “to remain or wait long” with “delay” given as a synonym. Id. at 1316. Again, the common understanding is that a person stays as opposed to proceeding or leaving.
The word “remain” in the ordinance is thus akin to “presence,” and when so defined courts have found “remain” sufficiently definite to withstand a vagueness challenge. See Nunez, 114 F.3d at 943 (noting that vagueness may be avoided where “remain” is defined to mean presence); Ramos ex rel. Ramos v. Town of Vernon, 48 F. Supp. 2d 176, 181-82 (D. Conn. 1999); Bykofsky v. Borough of Middletown, 401 F. Supp. 1242, 1252 (M.D. Pa. 1975), aff’d on other grounds, 535 F.2d 1245 (3d Cir. 1976).
Although “remain” is sufficiently clear as defined, there is no doubt as to its meaning when it is examined in the context of the entire ordinance. There are numerous specific exemptions that describe when, despite the general prohibition, a juvenile may nevertheless “remain” in a public place or at an establishment. The court in Ramos cogently explained the following with regard to use of the word “remain” (along with “idle, wander, stroll or play”) in a juvenile curfew ordinance:
[W]hat was intended and is clearly prohibited by the curfew ordinance is the presence of minors on the streets or in a public place unless they satisfy one of the ordinance’s numerous exceptions. No reasonable person can seriously claim that they do not understand that such activity is what the ordinance generally proscribes. Minors undoubtedly have fair warning in regard to what the ordinance prohibits. Further, the simple determination of whether a minor is present on the streets or in a public place after the start of curfew is not one that vests excessive discretion in police officers.
Ramos, 48 F. Supp. 2d at 181-82.
The majority asks, however, what about a juvenile stopping to tie a shoe or purchase gasoline following exempted activity? I do not believe the question is as difficult as the majority proposes. The ordinance plainly allows participation in a number of curfew-period activities and events *516under specified circumstances. It is clear that the juvenile will have to travel home from such activities and events. A person of ordinary intelligence who reads the exemptions along with the requirement that one not “remain” in a public place or any establishment would have no trouble concluding that one who stops briefly to tie a shoe on the way to run an errand or who purchases gasoline on the way home from an educationally sponsored event is not staying or lingering, as opposed to proceeding or leaving.
Of course, a juvenile who stops to purchase gasoline at an all-night convenience store might remain and so violate the curfew ordinance. I do not believe that the discretion required of law enforcement officers under the ordinance is the unfettered discretion that is proscribed. As the Fourth Circuit reasoned when upholding a juvenile curfew ordinance quite similar to the one at issue here, “ [ejvery criminal law, of course, reposes some discretion in those who must enforce it. The mere possibility that such discretion might be abused hardly entitles courts to strike a law down.” Schleifer, 159 F.3d at 854. Law enforcement officers must always make a decision as to whether conduct violates a law—there is always some measure of discretion required.
Unfortunately, the majority requires impossible standards of specificity—a standard that few, if any, statutes or ordinances could meet.
The term “errand” is also sufficiently clear. The common definition of the term is “a trip made in order to deliver a message or purchase or attend to something. . . .” Webster’s, supra, at 772. SMC 9.28.040(B) provides that “[i]f the juvenile is on an errand as directed by his or her parent, guardian, custodian or other adult person having custody or control of the juvenile,” the conduct is exempt. I cannot imagine how the word “errand” is vague in this exemption, given its common meaning.
In this regard, the majority accepts Mr. Walsh’s contention that the term “errand” is unconstitutionally vague because it vests too much discretion in law enforcement *517officers. However, a close reading of Mr. Walsh’s argument shows that his complaint is not so much that the term “errand” is vague as that the police did not believe the errand exemption applied. He says that the way the ordinance is drafted, the police may take any child into custody during curfew hours, contact the parent for an explanation, and, if not satisfied with the answer, cite the parent for a violation. Br. of Pet’r at 28-29.
This is not an issue of the way in which the ordinance is drafted, however. Nor does it concern the extent of discretion the word “errand” affords the police to take into custody children who violate the curfew ordinance. It is instead an issue of whether the police believed the explanation that Mr. Walsh gave. Redrafting the ordinance will not reach this complaint. As noted, police officers must always make decisions about whether conduct is unlawful.
Finally, the record does not bear out Mr. Walsh’s claims in any event. The police reports were submitted at the hearing on the two infractions and read into the record. As to the first infraction, the report states that the officer observed Mr. Walsh’s son Justin at a minimarket at 1:46 in the morning, took him into custody, and transported him to the police station. Mr. Walsh was called, and when asked why his son was out “said he went to the store and so let him go.” Clerk’s Papers (CP) at 34; see CP at 10. The officer who took Justin into custody asked him why he was at the minimarket, and Justin said “just to hang out” (CP at 10, 34); later “he said he was there to get something to eat.” CP at 10, 34; see CP at 6. The officer then took Justin back to the minimarket to get his bicycle, but at about 2:30 in the morning the same day the same officer again saw Justin on the way to and entering the minimarket. He contacted Justin in the store, where Justin held up a package of gum and said he came in to get the gum. Mr. Walsh testified that he had given his son permission to run an errand to the store. The judge found that by a preponderance of the evidence the errand exception to the ordinance was not complied with, and that Mr. Walsh committed the infraction.
*518As to the second infraction, according to the police report an officer observed Justin and another youth a few days later after curfew in front of a bar, and asked Justin why he was out past curfew. Justin pulled out a note (which the officer said he did not need) and said that he was going to the minimarket for Advil for his father. The officer asked why the two youths were standing on the sidewalk with their hands in their pocket if they were supposed to be en route to the minimarket, and Justin said they were waiting to cross the street. The officer pointed out there was no crosswalk where they were, and added that Main Street would have been the quickest route to the minimarket. The officer called Mr. Walsh, who, when asked why Justin was out past curfew, “stated he didn’t know why he was out and then stated Justin was going to the store. [The officer] asked him what store Justin was going to and for what reason. Walsh stated it wasn’t any of [the officer’s] business, told [him] to do what [he] ha[d] to do with Justin and hung up the phone.” CP at 41; see CP at 8. Mr. Walsh testified that he told the officer that Justin “had permission, that he was to go to the store and return home.” CP at 42. The judge found the City established that Mr. Walsh committed the infraction by a preponderance of the evidence.
Merely because Mr. Walsh said that he had given Justin permission to run an errand does not give rise to an absolute defense. There was clearly a factual question for the trier of fact to resolve in each instance, after considering all the evidence and assessing the demeanor and credibility of the witnesses who gave oral testimony. For example, as to the first infraction, Mr. Walsh’s statement that he gave permission for Justin to run an errand was not consistent with the police report stating that Justin said he went to the store to “hang out” and to eat. As to the second infraction, the officer’s report indicates that Justin was not telling the truth about being on an errand for his father, given his location and responses to the officer’s questions. Mr. Walsh’s refusal to describe the errand to the officer is also relevant evidence for the trier of fact.
*519Thus, even as a factual matter, this record does not show that the police “freely rejected” a parent’s claim that the child was on a permitted errand. The ordinance provides that “[a] police officer who reasonably believes that a juvenile is violating any of the provisions of this chapter shall have the authority to take the juvenile into custody.” SMC 9.28.050. Under the circumstances described in the police reports, there was a basis in each instance for the officers to reasonably believe that Justin was in violation of the curfew ordinance.
I would hold that neither the word “remain” nor the word “errand” used in the juvenile curfew ordinance is unconstitutionally vague.
B. Right to Move About in Public Places
Because I would reject Mr. Walsh’s vagueness challenge, I turn to his remaining constitutional claims, which are also unavailing.
The exact nature of Mr. Walsh’s challenge involving freedom of movement is unclear. Arguably he contends that the juvenile curfew ordinance violates equal protection, given his reliance on Nunez, 114 F.3d 935, and intermittent discussion of classifications. Br. of Pet’r at 16-20. He also relies on authority that does not address equal protection, but instead analyzes the curfew ordinance at issue under a strict scrutiny analysis on the ground that the ordinance impinges a fundamental right to freedom of movement rooted in the first and fifth amendments to the United States Constitution, State v. J.D., 86 Wn. App. 501, 937 P.2d 630 (1997). Br. of Pet’r at 14, 16-19. Walsh cites a case treating “freedom to loiter for innocent purposes” as part of the liberty protected by the due process clause of the Fourteenth Amendment. Br. of Pet’r at 15 (citing and quoting City of Chicago v. Morales, 527 U.S. 41, 53-54, 119 S. Ct. 1849, 144 L. Ed. 2d 67 (1999) (plurality)). Finally, he refers to City of Seattle v. Pullman, 82 Wn.2d 794, 514 P.2d 1059 (1973), which he describes as employing an analysis *520examining the limits of the State’s police power authority. Br. of Pet’r at 16.
I proceed on the basis of an equal protection challenge because the ordinance differentiates between classes of individuals based upon age. See Qutb v. Strauss, 11 F.3d 488, 492 (5th Cir. 1993) (treating claim as equal protection claim in light of classification drawn by juvenile curfew ordinance). Under an equal protection analysis, the first question is what classification or right is involved because the standard of review depends on the answer. Age is not a suspect classification demanding strict scrutiny. Gregory v. Ashcroft, 501 U.S. 452, 470, 111 S. Ct. 2395, 115 L. Ed. 2d 410 (1991); Qutb, 11 F.3d at 492. However, the equal protection claim is that juveniles have a fundamental right to move about in public places and the ordinance unconstitutionally infringes this right while not similarly restricting adults. See Br. of Pet’r at 16-20.
Courts have not agreed on whether juveniles have a fundamental right to move about freely in public places, or, if they have a right to freedom of movement, whether strict scrutiny applies. Compare, e.g., Hutchins, 188 F.3d at 536-39 (no fundamental right found; even if fundamental right implicated, intermediate scrutiny applies) (plurality), Schliefer, 159 F.3d at 846-47 (finding children possess “qualified rights” and applying intermediate scrutiny), and Bykofsky, 401 F. Supp. at 1256 (no fundamental right found), with, e.g., Nunez, 114 F.3d at 944-46 (finding juveniles have a fundamental right to freedom of movement and applying strict scrutiny), and Qutb, 11 F.3d at 492 (assuming, without deciding, that juveniles have a fundamental right to freedom of movement and applying strict scrutiny).
Hutchins notwithstanding, generally if a classification impinges on a fundamental right, strict scrutiny applies. Plyler v. Doe, 457 U.S. 202, 216-17, 102 S. Ct. 2382, 72 L. Ed. 2d 786 (1982); Qutb, 11 F.3d at 492. Here, assuming that juveniles have a fundamental right to move about freely in public places and that therefore strict scrutiny *521applies, I would conclude that the juvenile curfew ordinance passes constitutional muster.17
Under the strict scrutiny standard of review, a classification created by the ordinance must promote a compelling governmental interest and the ordinance must be narrowly tailored to achieve that interest. Plyler, 457 U.S. at 216-17; Qutb, 11 F.3d at 492; see Wash. State Coalition for the Homeless v. Dep’t of Soc. & Health Servs., 133 Wn.2d 894, 930, 949 P.2d 1291 (1997) (“[i]n order to withstand constitutional scrutiny, any action infringing on a fundamental right must be narrowly tailored to serve a compelling state interest”).
The purposes of the City’s juvenile curfew ordinance are to “preserve the public safety and reduce acts of violence by and against juveniles that are occurring at rates beyond the capacity of the police to assure public safety.” CP at 77. The preamble to the ordinance also states that the Sumner City Council “finds that reasonable regulations on the hours which minors under the age of 18 may be in or upon public streets, parks or other public places will protect the minors of this municipality, and reinforce parental responsibility and authority.” CP at 77.
These are compelling governmental interests. See Nunez, 114 F.3d at 946-47; Qutb, 11 F.3d at 492 (parties conceded, and the court agreed, that governmental interest in enacting a juvenile curfew ordinance to reduce juvenile crime and victimization, while promoting juvenile safety and well-being, is a compelling interest); J.D., 86 Wn. App. at 508 (“crime prevention and protecting minors from becoming victims are sufficiently compelling interests to survive strict scrutiny”). There is no doubt that a city has a *522compelling interest in protecting an entire community from crime. Nunez, 114 F.3d at 946 (citing Schall v. Martin, 467 U.S. 253, 264, 104 S. Ct. 2403, 81 L. Ed. 2d 207 (1984)). “[T]his interest persists undiluted in the juvenile context.” Schall, 467 U.S. at 264. “The harm suffered by the victim of a crime is not dependent upon the age of the perpetrator.” Id. at 264-65. Also, a city’s “strong interest in fostering the welfare of children and protecting the youngest members of society from harm is well-established.” Schliefer, 159 F.3d at 848. “Courts have recognized ‘the peculiar vulnerability of children,’ Bellotti [v. Baird], 443 U.S. [622,] 634, [99 S. Ct. 3035, 61 L. Ed. 2d 797 (1979)], and the Supreme Court long ago observed that ‘streets afford dangers for [children] not affecting adults.’Prince [v. Massachusetts], 321 U.S. [158,] 169, [64 S. Ct. 438, 88 L. Ed. 645 (1944)].” Schliefer, 159 F.3d at 848.
Mr. Walsh appears to concede that the prevention of crime and protection of minors are compelling governmental interests, Brief of Petitioner at 17, but he maintains that the ordinance is not narrowly tailored to address those interests. I disagree. Sumner City Council meeting minutes dated May 6, 1996, summarize a public hearing on the ordinance. The City’s police chief commented that an increase in juvenile crime had prompted the state legislature to pass laws enabling local jurisdictions to pass juvenile curfew laws.18 CP at 52. In Sumner, since 1994 there had *523been a rise in crimes involving vandalism and theft of personal property from parked cars from 10 percent to 36 percent. Id,.; see CP at 49. A report before the council noted that as of May 1,1996, the number of vehicle prowls (thefts from vehicles) had already exceeded the 1994 rate by 30 percent. CP at 49. The report stated that the impact of juvenile curfew laws enacted by other jurisdictions varied widely. CP at 63.19 It noted that about half of 27 Washington municipalities “reported that their curfew ordinances had an impact on juvenile crime and a reduction in the number of youth congregating, two reported reductions in incidents of malicious mischief, disorderly conduct, auto prowls, and vandalism,” although most had not conducted formal evaluations. CP at 63. The report also included national survey information about the effectiveness of curfews. Three hundred eighty-seven United States cities were surveyed.
“Thirty-six percent of the survey [ed] cities said their curfew was very effective and another 20 percent said it was somewhat effective, but 14 percent said it was not effective at all. These differences of opinion appear to relate to the way the curfew is enforces [sic]: Officials believe that where there is less parental involvement, there is less curfew effectiveness.”
CP at 63 (quoting a 1995 National Conference of Mayors survey).
There need not be scientific or exact proof of the need for legislation. J.D., 86 Wn. App. at 508 (citing Ginsberg v. New York, 390 U.S. 629, 642-43, 88 S. Ct. 1274, 20 L. Ed. 2d 195 (1968)). The city council had before it evidence of an *524increase in crime locally, the state legislative finding of an increase in juvenile offenses, and surveys that indicated that in many state municipalities and cities, nationally, curfews were effective. Given such evidence, the local legislative body could conclude that restricting the presence of juveniles on the streets at night would make for a safer community. Notably, in Nunez the court characterized the statistical evidence before it as providing “some, but not overwhelming, support for the proposition that a curfew will help reduce crime.” Nunez, 114 F.3d at 948. The court also said that the city there had made little showing that a nocturnal curfew was a particularly effective means of achieving a reduction in such crime. Id. Applying a strict scrutiny standard, the court nevertheless concluded that the city had established the required nexus between the curfew and its compelling interest of reducing juvenile crime and victimization. Id. The court said, “[t]his is particularly true because of our conclusion that minors have a special vulnerability to the dangers of the streets at night. We will not dismiss the City’s legislative conclusion that the curfew will have a salutary effect on juvenile crime and victimization.” Id. Similarly, in Qutb, 11 F.3d at 493 n.7, where strict scrutiny was also applied, plaintiffs contended that the city of Dallas had not statistically proved a nocturnal juvenile crime problem and thus had failed to meet its burden of proving the necessary fit between the compelling state interest and the curfew. The Fifth Circuit responded: ‘We will not. . . insist upon detailed studies of the precise severity, nature, and characteristics of the juvenile crime problem in analyzing whether the ordinance meets constitutional muster when it is conceded that the juvenile crime problem in Dallas constitutes a compelling state interest.” Id.
Nor is it necessary for the City to establish that its ordinance completely solves the problems it was enacted to address. “[L]ocal legislative bodies are entitled to draw their conclusions in light of experience with a curfew’s operation, and not have their efforts at reducing juvenile *525violence shut down by a court before they even have a chance to make a difference.” Schliefer, 159 F.3d at 850. A legislative body is not constitutionally required to make the choice to solve the entirety of a social problem or no part at all. Plyler, 457 U.S. at 216.
Finally, the ordinance in this case employs the least restrictive method of attaining its goals. The chief defect in the San Diego curfew ordinance declared unconstitutional in Nunez was the fact that its exceptions were not sufficiently detailed and comprehensive to make it the least restrictive means of serving the governmental interests. That ordinance contained only four exceptions: (1) when a minor was accompanied by an adult or other qualified adult, (2) when the minor was on an emergency errand for a parent, (3) when a minor was returning from a school-sponsored activity, and (4) when a minor was engaged in employment. See Nunez, 114 F.3d at 938-39 (quoting ordinance). Sumner’s ordinance is patterned after the Dallas, Texas, juvenile curfew ordinance found constitutional by the Fifth Circuit in the face of a number of constitutional challenges in Qutb, 11 F.3d 488. The court in Qutb found the Dallas ordinance employed the least restrictive means of accomplishing its goals given the numerous, detailed exceptions in the ordinance. Indeed, the court said that “the defenses are the most important consideration in determining whether this ordinance is narrowly tailored.” Qutb, 11 F.3d at 493-94. The Sumner ordinance is narrowly drawn to meet its stated purposes, while respecting the rights of minors. A juvenile may move about freely at night accompanied by a parent or qualified adult. The juvenile may be on an errand for a parent or guardian or other custodian, may work and return home after work, and may go to and return from an adult organized or supervised activity or a place of public entertainment such as a movie, play or sporting event. The juvenile may go on an emergency errand, travel home directly from an event sponsored by an accredited educational institution, may be within one block of his or her home, and may travel interstate.
*526As the court in Qutb observed with respect to the ordinance before it, it is true that some late-night activities of juveniles are curtailed under this ordinance; there would be no point in enacting it if there were not. “But when balanced with the compelling interest sought to be addressed—protecting juveniles and preventing juvenile crime—the impositions are minor.” Qutb, 11 F.3d at 495.
Assuming that juveniles have a right to move about freely in public places and that strict scrutiny review accordingly applies, I would hold that the City’s juvenile curfew ordinance withstands this level of review.
C. Right to Rear Children
Mr. Walsh also contends that the juvenile curfew ordinance unconstitutionally infringes on his right as a parent to rear his son. A parent’s interest in the care, custody and control of his or her child is a fundamental liberty interest under the Fourteenth Amendment’s due process clause. Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000). Parental rights are not absolute, however, and may be subject to reasonable regulation. Nunez, 114 F.3d at 952 (citing Runyon v. McCrary, 427 U.S. 160, 178, 96 S. Ct. 2586, 49 L. Ed. 2d 415 (1976); Prince v. Massachusetts, 321 U.S. 158, 166, 64 S. Ct. 438, 88 L. Ed. 645 (1944)). As the Fourth Circuit court observed in Schliefer, 159 F.3d at 852,
[n]ot every state restriction of a child’s freedom derivatively abridges the fundamental rights of parents. The Supreme Court has rejected the view that parents possess an unqualified right to raise children that trumps any government regulation of their children’s conduct. In Prince, the Court recognized “that the state has a wide range of power for limiting parental freedom and authority in things affecting the child’s welfare.” [Prince,] 321 U.S. at 167[J
The court in Schliefer rejected the argument that the juvenile curfew ordinance at issue there (also mirroring the Dallas ordinance upheld in Qutb) unconstitutionally inter*527fered with the fundamental right to rear one’s child. The court reasoned that the “ordinance, prohibiting young children from remaining unaccompanied on the streets late at night, simply does not implicate the kinds of intimate family decisions considered” in cases finding a constitutional violation, i.e., decisions about religious upbringing and education, and teaching a foreign language to a child. Schliefer, 159 F.3d at 852-53. As the court in Qutb reasoned, “the only aspect of parenting that this ordinance bears upon is the parents’ right to allow the minor to remain in public places, unaccompanied by a parent or guardian or other authorized person, during the hours restricted by the curfew ordinance.” Qutb, 11 F.3d at 495-96. The court characterized this as a minimal intrusion into a parent’s rights, and noted that because of the broad exemptions included in the ordinance, the parent retained considerable decision-making rights relating to the child being in public during curfew hours. Id. at 495.
I agree with these courts that a juvenile curfew ordinance such as that at hand does not unconstitutionally interfere with a parent’s right to rear his or her child, given the compelling state interests involved and the narrow tailoring of the ordinance.20
III. CONCLUSION
The majority employs such a restricted analysis that few, if any, enactments would survive a vagueness challenge. I would conclude that neither the term “remain” nor the term “errand” is unconstitutionally vague. Because I disagree with the majority’s conclusion on the vagueness challenges, I would reach the remaining constitutional challenges. I would hold that the ordinance does not violate any right of *528a juvenile to move about in public places, assuming the existence of this right, or a parent’s right to rear his or her child. Accordingly, I would affirm the superior court and affirm the municipal court’s findings that Mr. Walsh committed two infractions by violating the parental responsibility provisions of the juvenile curfew ordinance.
For the reasons stated, I dissent from the majority opinion.
Johnson, Ireland, and Bridge, JJ., concur with Madsen, J.
Reconsideration denied March 31, 2003.

 Anew ordinance has since been enacted that is in most respects the same as described in the text, with two additional exemptions: one for exercise of First Amendment rights, and one for juveniles who are married or emancipated pursuant to chapter 13.64 RCW. SMC 9.28.040 (Ordinance 2005, § 4 (2002)).


 The majority says that “ ‘sta/ ” means “ ‘stop going forward’ ” and “ ‘to stop doing something,’ ” and “ ‘linger’ ” means “to “be slow in parting or in quitting something.’ ” Majority at 499 (quoting Webster’s Third New International Dictionary 2231, 1316 (1993)).


 This is true, incidentally, regardless of whether Mr. Walsh’s challenge is viewed an equal protection challenge or a due process challenge, and thus the unclear nature of his challenge does not impede the analysis. See Adam W. Poff, Comment, A Tale of Two Curfews (and one City): What Do Two Washington, D.C. Juvenile Curfews Say about the Constitutional Interpretations of District of Columbia Courts and the Confusion over Juvenile Curfews Everywhere?, 46 Vill. L. Rev. 277, 296 (2001) (if a law infringes on a fundamental right under either substantive due process or equal protection, the higher constitutional standard of strict scrutiny will apply).


 Laws of 1994, 1st Sp. Sess., ch. 7, § 503 (ROW 35A.11.210), provides:
(1) Any code city has the authority to enact an ordinance, for the purpose of preserving the public safety or reducing acts of violence by or against juveniles that are occurring at such rates as to be beyond the capacity of the police to assure public safety, establishing times and conditions under which juveniles may he present on the public streets, in the public parks, or in any other public place during specified hours.
(2) The ordinance shall not contain any criminal sanctions for a violation of the ordinance.
When enacting this statute, the legislature made legislative findings:
The legislature finds that the increasing violence in our society causes great concern for the immediate health and safety of our citizens and our social institutions. Youth violence is increasing at an alarming rate and young people between the ages of fifteen and twenty-four are at the highest risk of being perpetrators and victims of violence. Additionally, random violence, including *523homicide and the use of firearms, has dramatically increased over the last decade.
The legislature finds that violence is abhorrent to the aims of a free society and that it cannot be tolerated. State efforts at reducing violence must include changes in criminal penalties, reducing the unlawful use of and access to firearms, increasing educational efforts to encourage nonviolent means for resolving conflicts, and allowing communities to design their prevention efforts.
Laws of 1994, 1st Sp. Sess., ch. 7, § 101 (emphasis added).


 This report skips from CP at 49 to CP at 63; pages were not filed sequentially in the clerk’s papers.


 The court in Nunez v. City of San Diego, 114 F.3d 935 (9th Cir. 1997), distinguished Qutb when it held that the San Diego ordinance at issue in Nunez unconstitutionally infringed upon a parent’s right to rear a child. The court noted that the San Diego ordinance did not allow a parent to preapprove even a specific activity after curfew hours unless the child was accompanied by a custodial adult. Nunez, 114 F.3d at 952.